1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    TONY MORRIS BRANDON,                                  Case No. 2:19-cv-01337-JCM-EJY
4                                            Plaintiff                    ORDER
5            v.
6    H.D.S.P. and
     S.D.C.C. MEDICAL UNIT,
7                                       Defendants
8
9
10          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

11   by a state prisoner.    On August 22, 2019, this court issued an order denying the

12   application to proceed in forma pauperis, without prejudice, because the application was

13   incomplete. (ECF No. 5 at 1). The court ordered plaintiff to file a fully complete application

14   to proceed in forma pauperis or pay the full filing fee of $400.00 within thirty days from

15   the date of that order. (Id. at 2). The thirty-day period has now expired, and plaintiff has

16   not filed another application to proceed in forma pauperis, paid the full filing fee, or

17   otherwise responded to the court’s order.

18          District courts have the inherent power to control their dockets and “[i]n the

19   exercise of that power, they may impose sanctions including, where appropriate . . .

20   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

21   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

22   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

23   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

24   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

25   1992) (affirming dismissal for failure to comply with an order requiring amendment of

26   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

27   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

28   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
1    dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
2    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
3    local rules).
4           In determining whether to dismiss an action for lack of prosecution, failure to obey
5    a court order, or failure to comply with local rules, the court must consider several factors:
6    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
7    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
8    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
9    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
10   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
11          Here, the court finds that the first two factors, the public’s interest in expeditiously
12   resolving this litigation and the court’s interest in managing the docket, weigh in favor of
13   dismissal. The third factor, risk of prejudice to defendants, also weighs in favor of
14   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
15   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
16   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
17   disposition of cases on their merits—is greatly outweighed by the factors in favor of
18   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
19   the court’s order will result in dismissal satisfies the “consideration of alternatives”
20   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
21   F.2d at 1424. The court’s order requiring plaintiff to file another application to proceed in
22   forma pauperis or pay the full filing fee within thirty days expressly stated: “IT IS
23   FURTHER ORDERED that if Plaintiff does not timely comply with this order, dismissal of
24   this action may result.” (ECF No. 5 at 2). Thus, plaintiff had adequate warning that
25   dismissal might result from his noncompliance with the court’s order to file another
26   application to proceed in forma pauperis or pay the full filing fee within thirty days.
27          It is therefore ordered that this action is dismissed without prejudice based on
28   plaintiff’s failure to file another application to proceed in forma pauperis or pay the full



                                                  -2-
1    filing fee in compliance with this court’s August 22, 2019 order.
2           It is further ordered that the clerk of court will close the case and enter judgment
3    accordingly.
4           DATED this ___ day
                  October      of October, 2019.
                           7, 2019.
5
6                                                     UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
